UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                           TOZZI, MORAN, and CAMPANELLA
                               Appellate Military Judges

                            UNITED STATES, Appellee
                                         v.
                           Private E1 SO THANE THACH
                           United States Army, Appellant

                                   ARMY 20121060

                          Headquarters, 7th Infantry Division
                            David L. Conn, Military Judge
              Lieutenant Colonel Michael S. Devine, Staff Judge Advocate


For Appellant: Colonel Kevin Boyle, JA; Lieutenant Colonel Peter Kageleiry, Jr.,
JA; Major Amy E. Nieman, JA; Major Candace N. White Halverson, JA (on brief).

For Appellee: Colonel John P. Carrell, JA; Lieutenant Colonel James L. Varley, JA;
Major Robert A. Rodrigues, JA; Captain Carl L. Moore, JA (on brief).


                                      31 July 2014
                               ---------------------------------
                               SUMMARY DISPOSITION
                               ---------------------------------
Per Curiam:

      Upon review of the entire record pursuant to Article 66, UCMJ, we note that
the convening authority approved the adjudged sentence of a bad-conduct discharge,
confinement for six months, and reduction to the grade of E-1. Appellant and the
convening authority, however, entered into a pretrial agreement wherein the
convening authority agreed, inter alia, to approve only 150 days confinement.

       Despite the convening authority’s erroneous action, the record indicates that
appellant was not prejudiced and received the benefit of his bargain. A document
attached to appellant’s clemency submissions indicates that the maximum release
date of appellant from confinement was 150 days from the date of sentencing.
Appellant was released from confinement and placed on excess leave less than 120
days after his sentence was adjudged and did not serve confinement in excess of that
which was contained in the pretrial agreement. We, nonetheless, must act to correct
this error.
THACH—ARMY 2012060

       Upon consideration of the entire record, the findings of guilty are
AFFIRMED. We affirm only so much of the sentence as extends to a bad-conduct
discharge, confinement for 150 days, and reduction to the grade of E-1. All rights,
privileges, and property of which appellant has been deprived by virtue of that
portion of his sentence set aside by this decision are ordered restored. See UCMJ
arts. 58b(c) and 75(a).



                                       FOR THE COURT:
                                       FOR THE COURT:




                                       MALCOLM H. SQUIRES, JR.
                                       Clerk of Court




                                          2